Citation Nr: 1511690	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO. 11-21 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Propriety of the reduction in the rating for service-connected right knee instability and subluxation from 20 percent to noncompensable, effective October 1, 2010, and to 10 percent beginning May 29, 2012.

2. Propriety of the reduction in the rating for service-connected left knee instability and subluxation from 10 percent to noncompensable, effective October 1, 2010, and to 10 percent beginning May 29, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In his August 2011 substantive appeal to the Board the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  A September 2014 VA letter indicated that a hearing had been scheduled for October 2014.  An October 2014 report of contact indicates that the Veteran reported being unable to appear before the Board at the scheduled time and wished to reschedule his hearing date.  Subsequently, a November 2014 VA letter informed the Veteran that he had been placed on the list of persons wanting to appear at an in-person hearing at the RO.  However, it does not appear that a hearing has yet been scheduled.  Therefore, remand is necessary to schedule the Veteran for a travel board hearing.

Accordingly, the case is REMANDED for the following action:

The RO schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




